NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 2 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JULIUS BRADFORD,                                No.    21-16279

                Petitioner-Appellee,            D.C. No.
                                                2:13-cv-01784-RFB-EJY
 v.

CALVIN JOHNSON; ATTORNEY                        MEMORANDUM*
GENERAL FOR THE STATE OF
NEVADA,

                Respondents-Appellants.


JULIUS BRADFORD,                                No.    21-16373

                Petitioner-Appellant,           D.C. No.
                                                2:13-cv-01784-RFB-EJY
 v.

CALVIN JOHNSON; ATTORNEY
GENERAL FOR THE STATE OF
NEVADA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                      Argued and Submitted January 14, 2022

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             San Francisco, California

Before: GOULD, NGUYEN, and BENNETT, Circuit Judges.

      Julius Bradford, a Nevada prisoner, filed a federal habeas petition alleging

seventeen claims. “Ground 2” alleged that even though his trial counsel in the

“Zambrano-Lopez case” had advised him to accept the State’s plea offer, trial

counsel rendered ineffective assistance by failing to advise him that he could face

the death penalty in the “Limongello case” if he rejected the plea offer.1 The State

appeals from the district court’s order granting habeas relief on Ground 2, and

Bradford appeals from the district court’s order denying as moot the remaining

claims in his petition.

      We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. In No. 21-16279,

we hold that the district court had jurisdiction over Ground 2 under 28 U.S.C.

§ 2254(a), but we reverse the grant of habeas relief on Ground 2. In No. 21-16373,

we reverse the district court’s order denying as moot the remaining claims in

Bradford’s petition and remand for the district court to consider the merits of the

remaining claims. Because the parties are familiar with the facts, we do not

recount them here, except as necessary to provide context to our rulings.


1
  The “Zambrano-Lopez case” refers to the state case in which Bradford is now
serving a 40 years to life sentence for murdering Benito Zambrano-Lopez. The
“Limongello case” refers to the pending state case against Bradford, in which he
has been charged with murdering Anthony Limongello. The plea offer would have
resolved both cases.

                                          2
        1.   The jurisdictional requirements under § 2254(a) are (1) the petitioner

is “in custody pursuant to the judgment of a State court,” and (2) the petition

challenges that custody “only on the ground that [the petitioner] is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a); see also Dominguez v. Kernan, 906 F.3d 1127, 1136 (9th Cir. 2018).

Under the second requirement, there must also be “a nexus between the petitioner’s

claim and the unlawful nature of the custody.” Bailey v. Hill, 599 F.3d 976, 980

(9th Cir. 2010). These jurisdictional requirements have been met as to Ground 2.

First, Bradford is in custody pursuant to the state court judgment entered in the

Zambrano-Lopez case. Second, Ground 2 challenges that custody by alleging that

Bradford would have accepted the plea offer, which would have altered his custody

in the Zambrano-Lopez case. Under the plea offer, Bradford would have received

a lower prison sentence in the Zambrano-Lopez case. Finally, Ground 2 alleges

that but for trial counsel’s ineffectiveness, Bradford would have received a lower

prison sentence in the Zambrano-Lopez case and would have pleaded guilty to

second-degree murder instead of being convicted of first-degree murder. Thus,

there is a nexus between Ground 2 and Bradford’s custody in the Zambrano-Lopez

case.

        2.   Ground 2 is subject to procedural default, as Bradford raised it for the

first time in his third state habeas petition and the state courts ruled that it was


                                            3
procedurally barred. The district court determined that the procedural default was

excused under Martinez v. Ryan, 566 U.S. 1 (2012), and granted habeas relief on

Ground 2.

      Under Martinez, Bradford must show, among other things, prejudice—that

there is “a reasonable probability that the trial-level [ineffective assistance of

counsel claim, i.e., Ground 2,] would have succeeded had it been raised” by his

post-conviction counsel.2 Runningeagle v. Ryan, 825 F.3d 970, 982 (9th Cir.

2016). Thus, he must show that his trial counsel performed deficiently, and that he

was prejudiced by trial counsel’s deficient performance under the standards of

Strickland v. Washington, 466 U.S. 668 (1984). See Runningeagle, 825 F.3d at

982, 984–88. To satisfy Strickland’s prejudice prong, Bradford “must show the

outcome of the plea process would have been different with competent advice.”

Lafler v. Cooper, 566 U.S. 156, 163 (2012). This means that he must show, among

other things, a reasonable probability that he would have accepted the plea offer

had his counsel provided competent advice. See id. at 164, 171.3

      The district court found that Bradford would have accepted the plea offer



2
  Because we hold that Bradford was not prejudiced by his post-conviction
counsel’s failure to raise Ground 2, we need not and do not decide whether
Bradford’s post-conviction counsel was deficient in failing to raise Ground 2. See
Runningeagle v. Ryan, 825 F.3d 970, 982 (9th Cir. 2016) (showing of deficient
performance by post-conviction counsel is also required under Martinez).
3
  We assume arguendo that Bradford’s trial counsel was deficient under Strickland.

                                           4
had his counsel advised him that the State could seek the death penalty in the

Limongello case. This finding appears to have been based solely on Bradford’s

testimony at the evidentiary hearing before the district court. Such self-serving

statements, however, are insufficient on their own. See Turner v. Calderon, 281

F.3d 851, 881 (9th Cir. 2002) (“Turner’s self-serving statement, made years later,

that [his counsel] told him that ‘this was not a death penalty case’ is insufficient to

establish that Turner was unaware of the potential of a death verdict. If the rule

were otherwise, every rejection of a plea offer, viewed perhaps with more clarity in

the light of an unfavorable verdict, could be relitigated upon the defendant’s later

claim that had his counsel better advised him, he would have accepted the plea

offer.” (citations omitted)). Further, based on our review of the entire record, we

are “left with the definite and firm conviction that a mistake has been committed.”

United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).

      Objective record evidence contradicts Bradford’s after-the-fact testimony.

At a preliminary hearing in the Zambrano-Lopez case (before the State made the

plea offer), the prosecutor stated in Bradford’s presence that the State intended to

charge him with murdering Limongello and that the death penalty was possible in

that case. In addition, Bradford’s testimony was internally inconsistent. He

testified that he did not know that the maximum penalty in the Limongello case

could be death. But he also testified that he knew that the State suspected him of


                                           5
murdering Limongello, and when the State made the plea offer, he generally knew

that death was a possible penalty for murder. Indeed, he testified that he “gr[e]w

up knowing that [murder is] pretty much the only thing you get the death penalty

for.” Thus, Bradford knew that a death sentence was possible in the Limongello

case.

        The objective evidence and Bradford’s own testimony show that the very

information that Bradford now claims would have made a difference—that he

could face the death penalty in the Limongello case—made no difference. When

the plea offer was made, Bradford knew that he could face the death penalty in the

Limongello case, yet he chose to reject the plea offer his counsel urged him to

accept. In other words, given what Bradford knew when the State made the plea

offer, his after-the-fact assertion that he would have accepted it but for his

counsel’s deficient performance is implausible. See Jones v. Wood, 114 F.3d 1002,

1012 (9th Cir. 1997) (“Jones’s contention that he would have ‘cut his losses’ and

accepted the plea offer if he believed it was open to him, is implausible in light of

what Jones knew at the time the offer was made.”). The district court clearly erred

in reaching a contrary finding.4 See Anderson v. City of Bessemer City, 470 U.S.

564, 575 (1985).



4
 The district court made no attempt to reconcile Bradford’s self-serving statement
with his contradictory testimony or the conflicting objective evidence.

                                           6
      Because the evidence fails to show that Bradford would have accepted the

plea offer had his counsel provided competent advice, there is no reasonable

probability that Ground 2 would have succeeded had it been raised by his post-

conviction counsel. Bradford has thus failed to show that Ground 2 is excused

from procedural default under Martinez. We therefore reverse the district court’s

grant of relief on Ground 2.5

      3.     Bradford and the State agree that the district court erred in denying as

moot the remaining claims in his petition. We agree and remand those claims for

the district court’s consideration.

No. 21-16279: REVERSED.

No. 21-16373: REVERSED and REMANDED.




5
 Given our disposition, we need not and do not reach whether the district court
imposed an inappropriate remedy by ordering the State to remake the plea offer.

                                          7